CASE, for personal injuries sustained by the plaintiff while walking on the defendants' right of way and alleged to have been caused by the negligence of their servants. Trial by jury and verdict for the plaintiff. Transferred from the January term, 1908, of the superior court by Chamberlin, J., on the defendants' exceptions to the admission of certain evidence and the denial of their motion for the direction of a verdict in their favor. Upon consideration of the case in the supreme court the order was,
Exceptions overruled.